department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number cc pa cbs bo1 release date gl-151401-01 uil memorandum for associate area_counsel sb_se washington d c from mitchel hyman senior technician reviewer branch collection bankruptcy summonses cc pa cbs br1 subject collection from limited_liability companies this responds to your request for guidance as to the collection of tax_liabilities from a limited_liability_company llc in accordance with sec_6110 this guidance should not be cited as precedent issue sec_1 who is liable for the tax resulting from the operation of a multi-member llc who is liable for the tax resulting from the operation of a single member llc if the internal_revenue_service service makes an assessment against a disregarded llc is that a valid assessment against the single member owner if the service files a notice_of_federal_tax_lien nftl naming the disregarded llc as the taxpayer is that a valid nftl against the single member owner are there state law theories that the service could use to collect the single member owner's liability from the disregarded llc conclusion sec_1 determining who is the taxpayer for the liability arising from a multi-member will depend on the llc's election if the multi-member llc elected to be taxed as a corporation then the llc is liable for the tax the members of the llc may be liable for the trust fund recovery penalty under sec_6672 depending on the facts and circumstances of each case if there has been no corporate election then the multi- gl-151401-01 member llc is taxed as a partnership which means that the partners will be liable for the income_tax and the partnership will be liable for the employment_tax but unlike the typical partnership situation where the service asserts an employment_tax liability against the partners who are liable for the debts of the partnership under state law the service will not assert an employment_tax liability against the members of the llc because they are not liable for the debts of the llc under state law these members however may be liable for the trust fund recovery penalty depending on the facts and circumstances of each case again determining who is the taxpayer for the liability arising from a single member llc will depend on the llc's election if the llc elected to be taxed as a corporation then the llc is liable for the tax the single member owner of the llc and others may be liable for the trust fund recovery penalty under sec_6672 depending on the facts and circumstances of each case if there has been no corporate election then the llc is disregarded for federal tax purposes and the single member owner is the taxpayer when the single member owner is the taxpayer the service may recover the tax_liability from the property and rights to property of the single member owner but the single member owner under state law has no interest in the assets of the llc in short the service may not look to the llc's assets to satisfy the tax_liability of the single member owner the service however may take collection action against the single member owner’s ownership_interest in the llc an assessment made against a disregarded llc is a valid assessment against the single member owner in effect because of the close relationship of the disregarded llc to the single member owner an assessment against the disregarded llc is tantamount to an assessment against the single member owner a nftl identifying the disregarded llc as the taxpayer may be a valid notice against the single member owner depending on the facts of each case the government’s position is that a nftl need not precisely identify the taxpayer rather the nftl is valid if it substantially complies with the filing requirement so that constructive notice is provided to third parties to avoid litigating this issue we recommend that the nftl be filed in the name of the single member owner for the tax_liabilities generated by the disregarded llc there are a variety of state law theories that the service could use to collect a single member owner's tax_liability from the disregarded llc asserting alter ego liability and asserting nominee or transferee_liability background an llc is a hybrid_entity created under state law which has attributes of both a partnership and a corporation see generally uniform limited_liability_company act see also n y ltd liab co law mckinney the owners gl-151401-01 of an llc are the members who generally are not liable for the debts of the llc an llc may own property in its own name and members have no interest in such property the law of most states permit organization of single member llcs ie llcs having only one member commonly known as the single member owner sec_301_7701-1 et seq commonly referred to as the check-the-box regulation provides a framework for the federal tax classification of entities under the regulation the classification of an llc will depend on the number of members in the llc and any election filed for the llc for example an llc may be either a multi- member or single member llc if it is a multi-member llc it may elect to be treated as an association_taxable_as_a_corporation sec_301_7701-3 if no election is made sec_301_7701-3 provides as a default that the llc will be treated as a partnership alternatively if an llc is a single member llc the question is whether it is treated as an association_taxable_as_a_corporation or as a disregarded_entity a single member owner could elect to have the llc classified as a corporation sec_301_7701-3 if no election is made sec_301_7701-3 provides that the llc will be disregarded as an entity separate from its owner a disregarded llc’s activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-2 because a disregarded llc is not separate from its owner for federal tax purposes the single member owner is deemed the taxpayer with respect to liabilities arising from the llc’s business the service may collect this tax_liability by assessing the single member owner and pursuing administrative collection action including the filing of a nftl in pursuing administrative collection action collection_due_process cdp rights under sec_6320 and sec_6330 must be accorded the single member owner taxpayer there is much confusion concerning collection issues involving llcs to respond to area counsel’s request for guidance this memorandum addresses collection issues on two levels first the discussion below focuses on collection considerations under the internal_revenue_code second the discussion considers collection options under state law discussion i liability and collection under the internal_revenue_code a multi-member llc in analyzing an llc’s federal tax_liability the first consideration is whether an llc is a single member llc or a multi-member llc if it is determined that the llc is a multi- gl-151401-01 member llc the next consideration is whether the llc is taxed as a corporation or a partnership llc taxed as a corporation assuming that a multi-member llc has elected to be treated as an association_taxable_as_a_corporation the service would apply the general rules of corporate_taxation namely the llc is taxed as a corporation and the members would be the equivalent of shareholders in the corporation to satisfy either the income_tax or employment_tax liability the service could file either a nftl against the llc and file suit to foreclose the federal_tax_lien or levy on the llc assets the cdp requirements of sec_6320 and sec_6330 must also be met the service should not file a nftl against the members of the llc as they are not the taxpayers if the llc incurs an employment_tax liability the service may assert the trust fund recovery penalty against a member who qualifies as a responsible_person under sec_6672 llc taxed as a partnership most multi-member llcs are taxed as partnerships because association status is not elected thus an income_tax_liability arising from an llc’s activities flows through to its members if the service filed a nftl to collect the income_tax_liability a partner’s name as the taxpayer is listed on the nftl in regard to employment_taxes an llc like a partnership could incur an employment_tax liability as the employer in that case if the service filed a nftl the partnership would be listed on the nftl as the taxpayer a major difference however exists between a general partner’s liability for the partnership’s employment_taxes and a member’s liability when an llc is treated as a partnership and incurs an employment_tax liability while each general_partner is derivatively liable for the full amount of the employment_tax liability under state law no member of the llc has any liability for the employment_tax liability under state law it must be emphasized that state law creates the difference in treatment between general partners and llc members not federal_law when a partnership incurs an employment_tax liability under state law the general partners are liable for the tax just as they are liable under state law for other debts of the partnership see 17_f3d_116 5th cir 877_f2d_843 n 10th cir when the service files a nftl in this situation the service lists the name of the partnership and the names of the known general partners so that notice is provided of the federal_tax_lien encumbering not only the partnership assets but also the general partners’ assets i r m gl-151401-01 in contrast where an llc has incurred an employment_tax liability as a partnership there is no state law imposing a derivative liability on the llc’s members indeed quite the opposite occurs state law explicitly provides that a member is not liable for an llc’s debts see eg del code ann tit a consequently the service cannot collect an employment_tax liability from an llc’s member even though the llc is treated as a partnership for federal tax purposes since the members have no derivative state-law employment_tax liability a nftl for that liability should not be filed against the members but solely in the name of the partnership as the taxpayer since the members are not liable for the employment_tax liability of the llc taxed as a partnership the service may consider asserting the trust fund recovery penalty against members depending on the facts and circumstances of the case b single member llc corporate status elected in a single member llc situation one must determine whether an election has been made to have the llc treated as an association_taxable_as_a_corporation for federal tax purposes if such an election has been made the llc will be treated as a separate legal entity that may accrue its own tax_liability and the service may collect that liability only from the llc’s assets this is the same result as when a multi-member llc elects to be treated as a corporation in essence just as a sole shareholder is not liable for the corporation’s tax_liability the single member owner of the llc would be similarly insulated from the llc’s federal tax_liability to recover in part a form_941 employment_tax liability the service may assert the trust fund recovery penalty against any responsible_person which may in some situations include the single member owner the single member owner however is not automatically a responsible_person and the service will have to examine the facts and circumstances of each case to determine the responsible persons disregarded llc if the single member owner has not elected to be treated as an association_taxable_as_a_corporation the default provision of the check-the-box_regulations provides that the llc is to be disregarded in other words the single member owner is the taxpayer for liabilities arising from the operation of the llc this leads to a variety of problems as discussed below a assessment as the taxpayer liable for federal income taxes arising from the llc’s operations the single member owner must file the federal_income_tax returns from which the service can make assessments gl-151401-01 the assessment considerations become more complicated in the context of employment_taxes because notice_99_6 1999_3_irb_12 provides a single member owner with two choices for filing employment_tax returns the first choice allows a single member owner to calculate report and pay the employment_tax obligations under its own name and employee identification_number ein the second choice allows the disregarded llc to separately calculate report and pay the employment_tax obligations incurred with respect to employees of the llc under the name and ein of the llc the notice states however that regardless of the choice made the single member owner of a disregarded llc is the employer for purposes of employment_tax liability when a disregarded llc files employment_tax returns in accordance with notice_99_6 the service’s current practice is to assess employment_taxes in the name and or ein of the disregarded llc the service’s position is that an assessment in the name and ein of the disregarded llc is in substance an assessment of the single member owner’s liability this is consistent with the notion that notices containing technical defects are valid where the taxpayer has not been prejudiced or misled by the error and is afforded a meaningful opportunity to litigate his claims 881_f2d_340 6th cir citing 719_f2d_1507 10th cir 386_fsupp_499 n d tex aff’d without published opinion 514_f2d_1070 5th cir given the close relationship between a disregarded llc and its single member owner any reference in an assessment to a disregarded llc as the taxpayer is tantamount to an identification of the single member owner as the taxpayer in substance a disregarded llc is a trade_name by which the company’s single member owner conducts business as in marvel v united_states supra regardless of whether an assessment of a disregarded llc contains the name and or taxpayer_identification_number of the single member owner such an assessment is valid against the single member owner we recommend that if the name of the company’s single member owner is available the name should be added to the assessment adding the single member owner’s name to an assessment should not be viewed as a supplemental assessment under sec_6204 sec_6204 is applicable only if the original assessment is imperfect or incomplete in a material aspect the addition of the single member owner’s name to the assessment does not mean that the assessment against the single member llc is imperfect or incomplete in a material respect in addition it is not necessary to add the single member owner’s social_security_number ssn or ein to the assessment see moore v united_states u s t c cch big_number e d cal service not required to identify a taxpayer by ssn when making an assessment 61_fsupp2d_836 s d ind ein does not have to be used in making an assessment note however that the sole owner of a single member disregarded llc with employees is required to have an ein see irm gl-151401-01 b the taxpayer’s property and rights to property given a valid assessment and notice_and_demand upon the single member owner the taxpayer the service would have a tax_lien that it could enforce against the taxpayer’s property and rights to property but this raises another difficult question as to whether the single member owner taxpayer’s property and rights to property include the llc’s assets as discussed below we conclude that the taxpayer’s property and rights to property do not encompass the llc’s property sec_6321 provides that if any taxpayer neglects or refuses to pay the tax_liability after demand the amount shall be a lien in favor of the united_states upon all of the taxpayer’s property and rights to property sec_6331 authorizes the service to collect a tax_liability by levy upon a taxpayer’s property or rights to property after a taxpayer’s cdp rights are satisfied sec_7403 authorizes the government to file suit to foreclose the federal_tax_lien on property in 528_us_49 the supreme court has articulated a two- prong test to determine a taxpayer’s property and rights to property see also 472_us_713 363_us_509 and 357_us_51 first a taxpayer’s interests or rights must be determined under state law second one must determine whether such interests or rights are property or rights to property under the internal_revenue_code if under the first prong it is determined that a taxpayer has no interest or rights under state law it follows that the taxpayer has no property or rights to property under the internal_revenue_code applying the above analysis to the single member owner of a disregarded llc the critical determination is defining the single member owner’s property and rights to property under the drye test the single member owner has no property or rights to property in the llc’s assets that is because under the first prong of the drye test one looks to state law to determine a taxpayer’s interest and under state law the taxpayer has no interest in the llc’s property thus as a general_rule even though the llc’s activities are treated in the same manner as a sole_proprietorship branch or division of its single member owner for federal tax_liability purposes the service cannot satisfy the single member owner’s tax_liability from the disregarded llc’s assets under the internal_revenue_code however the service may either levy upon the member’s ownership_interest in the disregarded llc and sell that interest or the service may file suit to foreclose the federal_tax_lien against the ownership_interest c filing the nftl another problem is filing a nftl in the disregarded llc situation when an llc is disregarded the single member owner is the taxpayer therefore the nftl should be filed against the single member owner it cannot be overemphasized that the gl-151401-01 disregarded llc is not the taxpayer with respect to any_tax liabilities arising from a disregarded llc’s activities also one must note the distinction between the arising of the federal_tax_lien and filing of a nftl after assessment and the taxpayer’s failure to pay following demand for payment the service has an assessment lien that relates back to the assessment_date sec_6321 and sec_6322 this lien is frequently referred to as the secret assessment lien because there is no requirement that it be publicly filed in order for it to exist recognizing that secret assessment liens impede commerce congress provided in sec_6323 that the secret assessment lien shall not be valid against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor until a nftl that meets the requirements of sec_6323 has been filed sec_6323 specifies that the form and content of the nftl shall be prescribed by the secretary a nftl must identify the taxpayer the tax_liability giving the rise to the lien and the date the assessment arose sec_301_6323_f_-1 although the regulations under sec_6323 include certain requirements for a valid nftl certain mistakes in the nftl will not invalidate the nftl for example the court_of_appeals for the eighth circuit has indicated that a nftl filed against a husband and the business he operated with his wife was valid against the wife even though the wife was not named in the nftl 791_f2d_635 8th cir in tony thornton joe and mary davis operated a restaurant under the trade_name davis family restaurant after joe and mary davis failed to pay substantial employment_taxes the service made assessments and filed nftls against joe w davis and either ‘daviss restaurant’ or ‘davis’s restaurant’ f 2d pincite the nftls did not list mary davis as a taxpayer nor did the nftls identify the business as a partnership in an ensuing interpleader action a judgment lien creditor argued that the nftls were not valid against mary davis because she was not listed on the nftls the eighth circuit rejected the judgment lien creditor’s argument and held that the service had substantially complied with the identification requirement by listing her husband’s name and the trade_name of the business in this regard the eighth circuit elaborated on the identification requirement as follows t he essential purpose of the filing of the lien is to give constructive notice of its existence the test is not absolute perfection in compliance with the statutory requirement for filing the tax_lien but whether there is substantial compliance sufficient to give constructive notice and to alert one of the government’s claim tony thornton f 2d pincite citing 247_fsupp_421 s d n y thus the eight circuit concluded that a reasonable and diligent title searcher would have revealed the existence of the nftls filed under the names joe w davis and either daviss restaurant or davis’s restaurant and would have determined that mary davis was a partner in the davis family restaurant gl-151401-01 the guiding legal principle is that the name on the nftl must be sufficient to put a third party on notice of a lien outstanding against the taxpayer see also irm such a determination will depend on the facts and circumstances in each particular case while a third party may not be certain that a limited_liability_company is a disregarded_entity the substantial compliance test does not require that the taxpayer be precisely identified instead the substantial compliance test is met when the third party examining the public record is alerted to the possibility of the federal_tax_lien see tony thornton f 2d pincite see also whiting-turner a l johnson v p d h development inc u s t c cch big_number m d ga holding that where the service filed a nftl under a name substantially identical to the taxpayer’s name a reasonable title searcher must take additional steps to discover the identity of the taxpayer see also irm irm d applying the substantial compliance test the facts and circumstances of each case will determine whether the service has met the substantial compliance test when it erroneously files a nftl in the name of the disregarded llc as discussed below hypothetical number one assume that john doe llc is a disregarded llc and the operation of disregarded llc created a federal tax_liability also assume that the service filed a nftl in the name of john doe llc where the name of the disregarded llc is similar to that of the sole owner after the service filed a nftl john doe applied for a mortgage on his home to bank which checked the in the state recording office for any federal tax_liens filed against john doe not finding any federal tax_liens recorded against john doe bank took a mortgage on the home subsequently bank learned of federal_tax_lien filed against john doe llc and now bank claims that its mortgage primes the nftl as to the home the question in this hypothetical is whether the nftl has met the substantial compliance test on the one hand the government could argue that the nftl primes the later mortgage lien on the home the nftl identifies the business as an llc and provides a link to the taxpayer’s name which the diligent title searcher must investigate see thornton f 2d pincite holding that nftl met the substantial compliance test as to mary davis even though nftl did not identify mary davis nftl did not indicate that the restaurant was operated as a partnership and state law did not require that partnership agreements identifying the general partners be filed with the some courts have rejected the substantial compliance test and instead require that the nftl must give the taxpayer’s correct name in order to meet the identification requirement see eg in re focht u s t c big_number w d pa 705_fsupp_446 c d ill gl-151401-01 state see also hudgins v 132_br_115 e d va aff’d as modified and remanded 967_f2d_973 4th cir holding that a nftl filed against hudgins masonry inc met the substantial compliance test as a diligent title searcher would have searched and discovered that the corporation had been terminated under state law and that the tax_liability was actually that of michael hudgins it is reasonable to assume that john doe could be an individual having some link to the limited_liability_company thus a third party could search the limited_liability_company records of the secretary of state to determine the identity of the sole owner also state records might identify the business address of the limited_liability_company where further inquiries could be addressed from these links to the single member owner the diligent title searcher may be able to determine that the llc is a disregarded the burden rests on the diligent title searcher to investigate and do more than merely rely on the information available in the county records office see american surety co v sunberg p 2d wash nftl filed against oscar sundberg and sons was valid as to all the members of the partnership even though the nftl did not identify the business as a partnership did not identify carl and thor sundberg as general partners and state law did not require that partnership agreements identifying the general partners be filed with the state contra in re focht 243_br_263 w d pa rejecting thornton and holding that nftl did not meet the substantial compliance test as to a general_partner who was not listed on the nftl the burden on the diligent title searcher in this hypothetical is arguably lighter than the burden in the thornton and sunberg cases because the nftl identifies john doe and identifies the type of business on the other hand bank could plausibly argue that the substantial compliance test has not been met because the county records do not identify john doe llc as a disregarded llc for federal tax purposes and it has no duty to search any further see focht b r pincite county records did not indicate that federal_tax_lien encumbered property of ronald d focht where nftl filed only against country fochts restaurant bakery and lois e focht general_partner nothing in sec_6323 which provides for the filing of a nftl requires a third party to check multiple locations to determine if a nftl has been filed on a taxpayer’s home see sec_6323 providing that nftl shall be filed in the case of real_property in the one office within the state to determine if a single member llc is a disregarded llc bank could ask the taxpayer to sign a written consent allowing the service to disclose the status of the llc to bank see temp sec_301 6103-1t providing procedures for a taxpayer to consent to a disclosure of return_information to a third party gl-151401-01 hypothetical number two assume the name of the llc is eagle llc and the name of the single member owner is john jones we would conclude that the nftl listing eagle llc as the taxpayer fails to substantially comply with the notice requirements of sec_6323 a diligent title searcher would have no reason to believe a link existed between eagle llc and john jones and would not investigate any further thus the nftl filed against eagle llc would be invalid against john jones once it is determined that the nftl contains an error that essentially invalidates the nftl the service should refile the nftl with the correct name of the taxpayer if the period of limitations on collection is still open in the above example the service would need to refile a nftl against john jones to protect the government’s priority interest as t he sine qua non of sec_6323 is notice to subsequent takers of the existence of the irs lien 705_fsupp_446 c d ill hypothetical number three taking the preceding example one step further john jones may ask the service to release the nftl filed against eagle llc we do not think that the service could release the tax_lien in this situation because a release of lien is only warranted in the following circumstances the liability for the amount assessed with interest has been fully satisfied or has become legally unenforceable or a bond is furnished to the service guaranteeing payment of the amount assessed with interest within the period of limitations on collection sec_6325 in this example no bond has been furnished so that method for releasing the lien does not exist also because john jones has not fully paid his tax_liability the tax_lien cannot be released under the theory it has been fully satisfied finally because the statute_of_limitations on collection has not expired for the valid assessment lien against john jones the service cannot release the tax_lien under the theory that lien has become legally unenforceable the service in this situation however may withdraw the nftl without extinguishing the underlying assessment lien withdrawal of a nftl is warranted if the service determines that one of the following conditions is met the filing of the nftl was premature or otherwise not in accordance with administrative procedures the taxpayer has entered into an installment_agreement under sec_6159 unless the agreement provides otherwise withdrawal of the nftl will facilitate collection of the liability or withdrawal of the nftl is in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states sec_6323 a - d irm a - d the service must provide a copy of the withdrawal to the taxpayer sec_6323 thus if the nftl lists eagle llc as the taxpayer and the name of the sole owner is john jones the service may withdraw the nftl as it fails to comply with the service’s administrative procedures and may refile the nftl reflecting john jones as the taxpayer if the service released the federal_tax_lien the underlying assessment lien would be extinguished sec_6325 gl-151401-01 d trust fund recovery penalty when an llc is disregarded the single member owner is not only the taxpayer but also the employer for employment_taxes see sec_3401 definition of ‘employer as the employer the single member owner is liable for both the trust fund and non-trust fund portions of the tax since sec_6672 recovers only the liability for trust_fund_taxes asserting sec_6672 against the single member owner will not recover the non-trust fund liability consequently the service will generally not be asserting a sec_6672 liability against the single member owner when trust fund and non-trust fund liabilities exist the service however may assert the trust fund recovery penalty against other responsible persons in a disregarded llc situation eg bookkeepers and managers ii disregarded llcs liability and collection under state law a alter ego the service can rely on state law principles permitting a creditor to disregard a corporate business_entity by piercing the corporate veil if the corporate veil is pierced the corporation and the taxpayer-owner are considered alter egos and the liabilities of the owner may be collected from the corporation or vice versa see eg 134_f3d_910 8th cir 798_f2d_1241 9th cir 540_f2d_258 7th cir the alter ego theory has been asserted in the corporate context when facts show that there is such a unity of interest and ownership between the subject taxpayer and corporation that the individuality or separateness of the taxpayer and the corporation has ceased generally there are facts that show that adhering to the fiction of a separate existence of the corporation would under the particular circumstances sanction a fraud or promote an injustice see i r m it is well established that a corporate entity can be pierced where the entity is being used to evade the payment of taxes wolfe v united_states supra f 2d pincite 629_f2d_162 d c cir cert_denied 451_us_1018 one court has recognized that the concept of piercing the corporate veil can be used to disregard an entity organized as an llc see hollowell v orleans regional hospital u s dist lexis e d la aff’d 217_f3d_379 5th cir the court stated that gl-151401-01 t he veil of protection afforded the llc by its limited_liability_company form may be pierced if in fact the llc was operating as the alter ego of the llc’s members or if the llc’s members were committing fraud or deceit on third parties through the llc u s dist lexis pincite there is an extensive discussion of this issue in a law review article fox piercing the veil of limited_liability companies geo wash l rev this article discusses some of the factors which have been used to disregard corporate entities occurrences of fraud inadequate capitalization of the corporate entity failure to adhere to corporate formalities such as commingling of funds and abuse of the corporate entity so as to amount to complete dominance by the shareholder or shareholders id pincite the article concludes that the failure to adhere to the corporate formalities factor may be difficult to apply in the llc context since an llc by its very nature does not involve the formalities of a corporation id pincite the article also concludes that lack of separateness should not be a factor because llcs are intended to be managed by their members id pincite however the article suggests that inadequate capitalization can alone be a sufficient reason for piercing the llc veil id pincite likewise the service can on a case-by-case basis consider judicial collection of a tax_liability of a member of a single member llc from the llc’s assets where there are sufficient grounds for piercing the llc veil such grounds would include where the taxpayer is using the llc form to shield assets from the service such as where income earned by the taxpayer is being paid directly to the llc although it will be helpful to establish that the taxpayer and the llc are not practically operating as separate entities we believe that the most influential factor in litigation may be that the llc is being used to evade the payment of taxes moreover the fact that the llc is disregarded under the check-the-box_regulations for purposes of computing the taxpayer’s tax_liability may make the courts amenable to applying the alter ego piercing the corporate veil concepts to the llc arguably where due to the check-the-box_regulations the individual taxpayer is responsible for reporting and paying all income earned by the llc and the individual arranges his business affairs so that the llc rather than the individual taxpayer has the assets to pay the tax_liability this could be significant factor supporting piercing the llc veil see also comment limited_liability companies issues in member liability ucla l rev r thompson the limits of liability in the new limited_liability entities wake forest l rev r maizes limited_liability companies a critique st john’s l rev w gazur n goff assessing the limited_liability_company case w res l rev gl-151401-01 if sufficient grounds exist for piercing the llc veil then any_tax lien against the individual taxpayer-member-owner attaches to the property of the llc because the llc is an alter ego of the taxpayer-member-owner see g m leasin429_us_338 see also 888_f2d_725 11th cir cert_denied sub nom 494_us_1027 the service can file alter ego liens against the llc to collect the tax_liability of the taxpayer-member-owner or file a lien foreclosure suit to collect from the assets of the llc see i r m b nominee liability in an appropriate case the service might assert nominee liability to satisfy the individual taxpayer’s tax_liability a nominee theory involves the determination of the true beneficial_ownership of property e g 595_f2d_203 4th cir where it can be shown that property nominally held by one other than the taxpayer is the taxpayer’s property administrative collection action against such property is authorized accordingly property held in the name of a nominee is subject_to lien not for taxes of the nominee but for those of the true owner w plumb federal tax_liens pincite n 3d ed citing inter alia 272_fsupp_993 n d ill and 200_fsupp_589 d ariz moreover specific property in which a third party has legal_title may be levied upon as a nominee of the taxpayer if the taxpayer in fact has beneficial_ownership of the property oxford capital corp v united_states supra see eg 791_fsupp_1450 d mont aff’d without opinion 768_f2d_686 5th cir there are no particular elements required for a determination of nominee liability however the courts have identified many factors which based upon the totality of the facts and circumstances may indicate that actual ownership of the property rests in the taxpayer no consideration or inadequate consideration paid_by the nominee property placed in the name of the nominee in anticipation of a suit or occurrence of liabilities while the transferor continues to exercise control_over the property close relationship between transferor and the nominee failure to record conveyance retention of possession by the transferor exercise of dominion or control by the taxpayer and expenses of the property paid_by the taxpayer see 505_f2d_1031 10th cir towe antique ford foundation v internal_revenue_service supra although nominee liability and alter ego are distinct legal theories many of the elements that might support piercing the llc veil-such as the pervasive control of the taxpayer and failure to observe business formalities-also might support liability under a nominee theory however under a nominee theory only the property being held by the nominee in a nominee capacity may be attached under an alter ego theory all of the gl-151401-01 assets of the alter ego may be levied upon to satisfy the tax_liabilities of a delinquent taxpayer c transferee_liability finally in cases where a member-owner of an llc transferred property to the llc the service might be able to assert transferee_liability to satisfy the member’s tax_liability there are two fundamental elements to transferee_liability there must be a transfer of the taxpayer’s property to a third party and the taxpayer-transferor must be liable for the tax at the time of transfer and at the time transferee_liability is asserted t peyser transferee_liability t m a-4 generally transferee_liability is based upon a fraudulent conveyance under state law a fraudulent conveyance arises where property is conveyed or alienated or placed beyond the reach of ordinary process by a debtor in fraud of creditors every conveyance made and every obligation incurred with actual intent as distinguished from intent presumed in law to hinder delay or defraud either present or future creditors is fraudulent as to both present and future creditors uniform fraudulent conveyance act moreover every conveyance made and every obligation incurred by a person who is or will be thereby rendered insolvent is fraudulent as to creditors without regard to his actual intent if the conveyance is made or the obligation is incurred without a fair consideration id sec_4 all the facts and circumstances are considered in determining whether a fraudulent conveyance exists some of the elements or badges to which courts look in making this determination are the insolvency of the grantor inadequate consideration transfer of all of the debtor’s property transfer made in anticipation of a suit or occurrence of liabilities close relationship between the parties to the transfer conveyance not in usual course of business failure to record conveyance by transferee retention of possession by grantor reservation of interest trust or benefit by grantor security in excess of debt secrecy or haste in transaction and assessment of real_property_taxes in name of grantor assuming the presence of a transfer between the member-owner and the llc many of the factors which tend to support piercing the llc veil-such as pervasive control by the individual taxpayer over the llc-also tend to support transferee_liability the service may rely on alternate theories provided the precise distinctions between the theories are recognized and there are facts to support each theory transferee_liability can be asserted administratively pursuant to sec_6901 case development hazards and other considerations gl-151401-01 the above discussion asserts that an assessment against a disregarded llc is a valid assessment against the single member owner also as previously discussed if the service files a nftl that does not accurately identify the taxpayer a court may not apply the substantial compliance test if a court does apply the substantial compliance test there is no certainty that a nftl filed against an llc will be treated as a valid notice against a single member owner cc division counsel sb_se
